ALLOWANCE
The Examiner was persuaded by the arguments filed on 7/22/21, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-24 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The closest prior art references to the Applicant’s claims identified by the examiner are those relied upon in the §103 rejections in the prior Office action, particularly Konečný et al., ("Federated learning: strategies for improving communication efficiency", arXiv preprint arXiv:1610.05492 (2016), 10 pages.) and Gogoi et al. ("A survey of outlier detection methods in network anomaly identification", The Computer Journal 54.4, 2011, pp. 570-88.) However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
providing a portable encoding of an initial machine learning-trained hyperparameter data set parameterizing collected information relating to executing software components of at least one proto-typical network device as a dynamic application configured for execution at a target network management domain, the initial machine learning-trained hyperparameter data set providing initial parameters for local machine learning using local data and a model which was initialized non-locally about executing software component characteristics of devices that are part of the target network management domain.
Independent claim 12 recites analogous limitations to those in claim 1 and is allowable for the same reason.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124